Citation Nr: 0806282	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  95-42 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, claimed as secondary to exposure to 
ionizing radiation.

3.  Entitlement to service connection for a bilateral eye 
disability, including cataracts and glaucoma, claimed as 
secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for a right foot 
disability.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for additional disability of the right foot 
claimed to be the result of Department of Veterans Affairs 
surgical treatment in December 1988.

6.  Entitlement to service connection for ulcers, claimed as 
secondary to PTSD.

7.  Entitlement to service connection for prostate cancer, 
claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In an August 1995 rating decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for a bilateral 
eye disability.  In a March 1996 rating decision, the RO 
denied service connection for a right foot disability and 
ulcers.  


The veteran appealed the RO's decisions and in October 2003, 
he and his spouse testified at a hearing at the RO before 
Veterans Law Judge James L. March.  In addition to testifying 
with respect to the claims on appeal, the veteran also 
presented testimony on three additional issues - whether new 
and material evidence has been received to reopen a claim of 
service connection for PTSD, and entitlement to service 
connection for sarcoidosis of the lungs and prostate cancer.  

In a June 2004 decision, the Board reopened the claim of 
service connection for a bilateral eye disability and 
remanded the matter for additional evidentiary development.  
In addition, the Board remanded the issues of service 
connection for right foot disability and ulcers.  Finally, 
the Board referred the unadjudicated claims of service 
connection for PTSD, a respiratory disability, and prostate 
cancer to the RO for initial consideration.  

While the matter was in remand status, in a March 2006 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen previously denied claims of 
service connection for PTSD and a respiratory disorder.  The 
RO also denied service connection for prostate cancer.  The 
veteran perfected an appeal with the RO's determination in 
September 2006.  

In October 2007, the veteran provided testimony regarding all 
of the issues on appeal at a hearing at the RO before Acting 
Veterans Law Judge Michael A. Herman.  

At the October 2007 Board hearing, the veteran provided 
additional evidence, along with a written waiver of initial 
RO consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2007).

VA regulations provide that the Veterans Law Judge presiding 
at the hearing must participate in the decision on the claim.  
See 38 C.F.R. § 20.707 (2007).  Because the veteran has 
testified before two different Veterans Law Judges in 
connection with the issues now appeal, the case has been 
assigned to a panel of three Veterans Law Judges, to include 
the Judge and Acting Judge who heard testimony at the Board 
hearings conducted in October 2003 and October 2007.  

The Board notes that the veteran's claim of service 
connection for a right foot disability and his claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the right foot have thus far been adjudicated 
as one issue.  In the interests of clarity, however, the 
Board has separated these issues as set forth on the cover 
page of this decision.  

As set forth in more detail below, a remand is necessary with 
respect to the issues of entitlement to service connection 
for PTSD, a respiratory disorder, a bilateral eye disability, 
a right foot disability, ulcers, and prostate cancer, and the 
issue of entitlement to compensation pursuant to 1151 for 
additional disability of the right foot.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 1987 rating decision, the RO denied the 
veteran's original claim of service connection for PTSD.  

2.  In a January 1993 decision, the Board determined that new 
and material evidence had not been received to reopen the 
previously denied claim of service connection for PTSD.  

3.  Although the veteran appealed the Board's January 1993 
decision to the United States Court of Appeals for Veterans 
Claims, he withdrew his appeal in March 1994.  

4.  The veteran again sought reopening of his claim of 
service connection for PTSD in March 1998.  


5.  Evidence received since the final January 1993 Board 
decision includes revised stressor statements from the 
veteran which have not previously been considered, and which, 
when considered in connection with evidence previously 
assembled, are so significant that they must be considered in 
order to decide fairly the merits of the claim.  

6.  In a June 1982 rating decision, the RO denied service 
connection for a respiratory disability.  The veteran did not 
appeal the decision within the applicable time period.  

7.  The veteran sought reopening of his claim of service 
connection for a respiratory disability in March 1998.

8.  Evidence received since the final June 1982 rating 
decision includes additional medical evidence which has not 
previously been considered, which bears directly and 
substantially on the specific matters under consideration 
regarding the issue of service connection for a respiratory 
disorder, and is so significant that it must be considered in 
order to decide fairly the merits of that claim.  


CONCLUSIONS OF LAW

1.  The January 1993 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1992).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  The June 1982 rating decision denying service connection 
for a respiratory disorder is final.  38 U.S.C.A. § 4005(c) 
(1976) (currently 38 U.S.C.A. § 7105(c) (West 2002)); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1981) (currently 38 C.F.R. 
§20.1103 (2007)).

4.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a 
respiratory disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records show that at his April 
1956 military enlistment medical examination, no pertinent 
abnormalities were identified.  His lungs were normal on 
clinical evaluation.  A chest X-ray showed normal findings.  
Psychiatric evaluation revealed no abnormalities.  

In-service medical records show that in September 1957, the 
veteran was treated for an upper respiratory infection.  

In July 1959, the veteran reported that for the past one and 
a half weeks, he had had dreams of killing his sergeant.  The 
examiner indicated that he was unable to elicit emotional 
instability in the veteran.  The assessment was nightmares.  

At his March 1960 military separation medical examination, 
the veteran reported a history of hemoptysis following 
prolonged coughing and sneezing; the examiner noted that 
there were no complications, no sequelae from this incident.  
A chest X-ray showed old, healed granulomatous disease, which 
the examiner indicated was asymptomatic.  The veteran 
complained of occasional nightmares, but psychiatric 
evaluation was normal.  

In February 1980, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for residuals of exposure to ionizing radiation.  
In subsequent statements in support of his claim, the veteran 
indicated that he had been stationed at Indian Springs Air 
Force Base during service where he had witnessed several 
atomic detonations, including those executed during 
Operations Hardtack and Plumbob.  He indicated that his 
duties included accompanying VIPs to bunkers in the area.  
The veteran claimed that as a result of his exposure to 
ionizing radiation, he believed that he had developed 
numerous disabilities, including a lung disability and 
nightmares.  

In support of his claims, the RO received VA clinical 
records, dated from February 1973 to May 1977.  These records 
are negative for complaints or findings of a lung disability 
or a psychiatric disorder.

At a VA medical examination in December 1981, the veteran 
reported that he had been under treatment for sarcoidosis at 
the Augusta VAMC.  He indicated that he had a cough every 
day.  A chest X-ray showed calcified granulomas present 
bilaterally, but there was no active pulmonary disease.  The 
diagnoses included history of sarcoidosis.  

In a June 1982 rating decision, the RO denied service 
connection for a lung disability and nightmares, finding that 
the service medical records were entirely negative for 
notations of such disabilities and that "there are no facts 
or findings which can medically associate any possible low 
level radiation exposure with a later occurrence of the 
disabilities claimed."  The veteran did not appeal the RO's 
decision.  

In February 1986, the veteran requested reopening of his 
claim of service connection for a lung disability, stating 
that he had been diagnosed as having "stones in his lungs" 
in service and that he currently had sarcoidosis.  He also 
indicated that he continued to suffer from "nerves."

In October 1986 and April 1987 letters, the RO advised the 
veteran that his claims could not be reopened absent new and 
material evidence.  The veteran did not respond.  

In May 1987, the veteran submitted a claim of service 
connection for PTSD.  In support of his claim, the veteran 
submitted a May 1987 VA hospitalization summary showing that 
he had been admitted with complaints of depression, anxiety, 
and nightmares since being exposed to nuclear blasts while in 
the military in Nevada.  He claimed that he had been exposed 
to six nuclear tests which literally knocked him out of bed 
and across the barracks.  After his separation from service, 
the veteran indicated that his nightmares of these events 
worsened and increased in frequency.  The veteran also 
reported that he had multiple physical problems, including 
glaucoma.  During the course of admission, a chest X-ray 
showed multiple granulomas throughout both lung fields.  The 
diagnoses on discharge included PTSD.

In connection with his claim of service connection for PTSD, 
the veteran underwent VA psychiatric examination in August 
1987.  On examination, he reported that he had been exposed 
to six nuclear blasts which had literally knocked him out of 
bed.  He indicated that he now had nightmares and intrusive 
thoughts of those explosions.  The diagnosis was PTSD, by 
history, and depression.  

VA clinical records, dated from May to October 1987, show 
that the veteran received treatment for several disabilities, 
including severe PTSD, multiple granulomatous disease, and 
probable histoplasmosis.  

In a September 1987 rating decision, the RO denied service 
connection for PTSD, finding that there was no indication in 
the record that the veteran had been involved in his claimed 
stressors, nor did the record document true PTSD.  

The veteran appealed the RO's decision.  In connection with 
his appeal, the veteran underwent VA psychiatric examination 
in February 1988 at which he reported that his barracks had 
been partially demolished by an atomic explosion and he had 
been blown from his bunk.  He indicated that he had been 
unconscious for a period of 10 to 20 minutes.  The veteran 
indicated that he continued to have nightmares and intrusive 
thoughts of this incident.  The diagnosis was PTSD.  

Also obtained was a February 1988 VA hospitalization summary 
showing that the veteran had been treated for several 
disabilities, including PTSD and pulmonary sarcoidosis.  In 
December 1988, it was noted that the veteran had a history of 
pulmonary histoplasmosis.

In a March 1989 addendum, the VA examiner who conducted the 
August 1987 VA psychiatric examination indicated that after 
reviewing the veteran's claims folder, his impression was 
that the veteran had bipolar disorder.  He indicated that 
PTSD could not be proven to his satisfaction, although it 
could not be ruled out.

In March 1989, the veteran testified at a hearing at the RO 
in support of his appeal.  He again stated that he had been 
stationed at Indian Springs Air Force Base in Nevada from 
1956 to 1960.  During that period, he claimed that he had 
been knocked from his bunk during Operation Smokey in August 
1957.  He further indicated that the shock waves from the 
blast had knocked the windows from the barracks, partially 
demolishing it.  After the explosion, the veteran indicated 
that he began to experience nightmares of the incident.  He 
indicated that he also had trouble sleeping and an increased 
startle response.  

The veteran thereafter submitted a copy of his military 
personnel records showing that he had been stationed at 
Indian Springs Air Force Base from November 1956 to April 
1960.  He stated that numerous atomic detonations had 
occurred during this period, including during Operation 
Smokey.

In support of the veteran's claim, the RO contacted the U.S. 
Army and Joint Services Environmental Support Group (ESG, now 
known as U.S. Armed Services Center for Research of Unit 
Records or USASCRUR) and requested corroboration of the 
veteran's claimed stressor.  In a May 1989 letter, ESG 
responded that after extensive research of the available unit 
records, they had been unable to locate information to 
support the veteran's claimed stressor.

The RO also contacted the Defense Nuclear Agency (DNA, now 
known as the Defense Threat Reduction Agency or DTRA) and 
requested corroboration of the veteran's claimed stressor.  
In an August 1990 letter, DNA responded that because the 
veteran did not have a radiogenic disease as defined by 
38 C.F.R. § 3.311, his claim did not fall under the purview 
of their office.  Nonetheless, in order not to delay the 
veteran's claim, the DNA indicated that a review of the 
veteran's service records showed that in 1957 and 1958, he 
had been a supply specialist assigned to the 4935th Air Base 
Squadron at Indian Springs Air Force Base, Nevada.  The DNA 
noted that personnel stationed at Indian Springs provided 
support to the nuclear test operations conducted at the 
Nevada Test Site.  During the veteran's period of duty at 
Indian Springs, two atmospheric nuclear test series occurred 
at the Nevada Test Site, fifteen miles away from Indian 
Springs AFB:  Operation PLUMBOB (May 28 to October 7, 1957) 
and Operation HARDTACK II (September 19 to October 30, 1958).  
With respect to the veteran's stressor regarding shot Smokey, 
DNA indicated that a scientific dose reconstruction revealed 
that personnel at Indian Springs would have received a 
probable dose of 0.01 rem gamma on August 31, 1957, as a 
result of fallout from Shot Smoky, detonated at 0530 that 
day.  The DNA did not provide a dose estimate for the 
remainder of the shots constituting Operation PLUMBOB, nor 
did it provide a dose estimate regarding Operation HARDTACK 
II.  

In November 1990, the veteran withdrew his appeal with 
respect to the issue of service connection for PTSD.  The 
following month, he indicated that he wished to reopen his 
claim.  According to a January 1991 report of contact, upon 
receipt of the claim, the RO contacted the veteran and his 
representative to clarify their intentions.  The veteran was 
advised that if he withdrew his appeal, he would have to 
submit new and material evidence to reopen it.  After being 
so advised, the veteran specifically indicated that it 
remained his intention to withdraw his appeal and that he 
would soon submit new and material evidence to reopen his 
claim of service connection for PTSD.

The veteran thereafter submitted a portion of a decision from 
an Administrative Law Judge at the Social Security 
Administration (SSA) finding the veteran disabled for SSA 
purposes due to PTSD.  

In a March 1991 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for PTSD.  The veteran appealed 
the RO's decision, claiming that he had PTSD as a result of 
his involvement in nuclear testing, specifically being blown 
from his bunk in an atomic blast.  

In support of his appeal, the veteran submitted a January 
1992 VA clinical record showing that he continued to be 
followed in the VA Mental Health Clinic for PTSD, which was 
noted to have been caused by his service experience of being 
involved in atomic bomb blasting experiments.  

At a May 1992 Board hearing, the veteran testified that as a 
result of his being blown from his bunk and knocked 
unconscious during Operation Smokey, he developed nightmares 
which had continued.  He indicated that he had been unable to 
work since 1985 due to his psychiatric disorder.  

In a January 1993 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for PTSD.  Specifically, the Board 
noted that the additional evidence received was cumulative of 
evidence previously considered, namely, that the veteran had 
been diagnosed as having PTSD which he attributed to being 
thrown from his bunk as a result of an in-service atmospheric 
nuclear test.  The Board found that the additional evidence 
did not provide an independent corroboration of the claimed 
in-service incident.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 1994 Order, however, the Court dismissed the veteran's 
appeal upon receipt of his motion to withdraw the appeal.  

In March 1996 statement, the veteran requested reopening of 
his claim of service connection for PTSD.  In April and July 
1996 letters, the RO advised the veteran that his claim of 
service connection for PTSD had been previously denied and 
that he needed to submit new and material evidence to reopen 
the claim.  He was advised to submit the requested evidence 
within 60 days, but he did not do so.

VA clinical records show that the veteran was hospitalized in 
August 1996 for participation in a blind rehabilitation 
program.  It was noted that the veteran had no vision in his 
right eye and could only see grey out of the left eye.  Such 
visual loss was noted to be due to glaucoma, cataracts, and a 
detached retina.  During this period, the veteran was also 
treated for PTSD, which he indicated began during service as 
a result of his experiences during nuclear testing.  

In March 1998, the veteran requested reopening of his claims 
of service connection for PTSD and a lung condition.  

In support of his claim, the veteran submitted additional VA 
clinical records showing that he had been treated in February 
1980, apparently in connection with his complaints of 
shortness of breath and dyspnea on exertion.  A chest X-ray 
showed multiple granulomas in both lungs consistent with a 
granulomatous disease process like histoplasmosis.  It was 
noted that there had been no significant change since a 
previous chest X-ray in January 1979.

Also submitted by the veteran was a June 1996 letter from the 
Department of Energy, Nevada Operations Office, where the 
veteran had apparently worked as a civilian in 1960, after 
his discharge from service.  In the letter, the Department of 
Energy indicated that in response to the veteran's inquiry, 
they had performed a search of their dosimetry data.  Such 
search indicated that they had no records for him for the 
years 1955-1956, 1958-1959, and 1961-1996.  The Department of 
Energy, however, indicated that according to a dose 
reconstruction provided by DNA, the veteran had an estimated 
whole-body gamma MREM dose of 10 (or .01 rem) in 1957.  He 
also had a whole body gamma MREM dose of zero in 1960.  

Additional VA clinical records, dated from October 1996 to 
March 2001, show treatment for several conditions, including 
PTSD.  Also noted was chronic emphysema and sarcoidosis.  

In an August 2001 letter, the DTRA responded to the RO's 
request for information regarding the veteran's radiation 
exposure.  The DTRA indicated that historical records 
confirmed that the veteran had been present at Operation 
PLUMBOB, a series of nuclear atmospheric tests conducted at 
the Nevada Test Site in 1957.  The DTRA indicated that a 
careful search of dosimetry data revealed no record of 
radiation exposure for the veteran; however, a scientific 
dose reconstruction reveled that the veteran would have 
received a probable dose of 0.011 rem gamma with an upper 
bound of 0.1 rem gamma.  Due to the distance of the veteran's 
unit from ground zero, he had virtually no potential for 
exposure to neutron radiation.  For reasons which are 
unclear, the DTRA did not provide a dose estimate for the 
veteran's previously-confirmed participation in Operation 
HARDTACK II.

In October 2003, the veteran testified at a Board hearing at 
the RO in connection with his claims.  He indicated that 
during his period of service, he had experienced several 
nuclear tests.  He indicated that the most devastating was in 
August 1957, when the shockwave from a blast blew him from 
his bunk.  The veteran also testified that he had been 
diagnosed as having sarcoidosis and felt it was due to 
"breathing radiation."  

In a June 2004 letter to the veteran, the U.S. Department of 
Labor, Energy Employees Occupational Compensation Program 
Act, indicated that they had received evidence that he had 
been diagnosed as having sarcoidosis and COPD.  They noted 
that until recently, chronic beryllium disease (CBD) had 
often been misdiagnosed as sarcoidosis.  It was noted that 
CBD was covered under the Act for workers at the Nevada Test 
Site because beryllium was present there.  They asked for 
additional evidence in support of the veteran's claim for 
workers compensation.  

Additional VA clinical records, dated from June 2002 to March 
2005, show continued treatment for several disabilities.  A 
February 2004 clinical record notes diagnoses of sarcoidosis 
and COPD.  In February 2005, the veteran reported that he had 
worked in an area of beryllium use and had been advised to 
seek evaluation for chronic beryllium disease.  He explained 
that he was attempting to obtain workers' compensation for 
chronic beryllium disease as he used to work at the Nevada 
Test Site and had prolonged exposure to beryllium.  The 
assessment was COPD, clinically stable, and questionable 
sarcoidosis.  

Private clinical records show that in March 2005, the veteran 
sought treatment, reporting a history of a past diagnosis of 
sarcoidosis.  He indicated that he wanted a second opinion as 
to whether he had radiation lung disease.  The veteran 
explained that he needed such an evaluation for purposes of a 
workers' compensation claim he had filed.  On examination in 
April 2005, the veteran reported that he had worked at the 
Nevada Test Site for one year in 1960.  The diagnosis was CBD 
versus sarcoidosis.  

At a VA mental health consultation in September 2005, the 
veteran gave a history of repeated exposure to ionizing 
radiation from nuclear weapons testing in 1957, 1958, 1959, 
and 1962.  In one specific incident in August 1957, the 
veteran indicated that a percussion test was performed, 
blowing him out of his bunk at 3 a.m.  The impression was 
PTSD, which the examiner noted was directly related to the 
stressor of traumatic experiences from active duty.  

In March and April 2006 letters, the DTRA indicated that they 
had carefully reviewed the veteran's exposure scenario and 
had not identified any circumstances which would 
significantly increased the previously reported dose 
estimates.  Specifically, the DTRA indicated that the veteran 
had an estimated total external gamma dose equivalent of 0.1 
rem, a total external neutron dose of 0 rem, and an upper 
bound committed dose equivalent to the prostate of .001 rem.  

Subsequent VA clinical records show that in May 2006, the 
veteran underwent a CT scan of the chest for purposes of 
evaluation for beryllium exposure and lung disease.  The 
impression was findings consistent with old granulomatous 
disease.

In a June 2006 letter, the Chief of the pulmonary department 
at the Augusta VAMC indicated that the veteran had 
significant pulmonary disease.  He noted that records showed 
that the veteran had been diagnosed as having pulmonary 
sarcoidosis in the 1980's.  More recently, he noted the 
Department of Labor had requested information as to the 
veteran's possible chronic beryllium disease.  The VA 
physician noted that by the veteran's history, he had been 
exposed to beryllium while employed at the Nevada Test Site 
in the 1960's.  He noted that CBD was difficult to diagnose 
with certainty.  There was usually a considerable overlap 
with pulmonary sarcoidosis as well as other granulomatous 
lung disease.  In the veteran's case, he noted that 
diagnostic testing, including X-ray and pulmonary function 
studies, showed findings consistent with CBD.  Based on the 
clinical information and exposure history, he indicated that 
it was his opinion that it was at least as likely as not that 
the veteran's radiograph and functional abnormalities 
resulted from beryllium inhalation in the distant past.  

In November 2006, a chest X-ray performed by VA showed a 
nodule on the veteran's left upper lobe, suspicious for 
malignancy.  At a pulmonary consultation in February 2007, 
the veteran reported that he had been diagnosed as having 
pulmonary sarcoid in the 1980's.  He described progressive 
shortening of breath since that time.  He indicated that he 
had recently been diagnosed as having beryllium exposure 
secondary to radiation exposure at the Nevada Test Site.  The 
diagnosis was COPD, pulmonary sarcoid, beryllium exposure, 
calcified granulomas present on old CT scans and current CT 
scan, no new granulomatous lesions; and left upper lobe lung 
mass, growing.  In March 2007, the veteran underwent biopsy 
of the lung mass.  An April 2007 pathology report showed that 
the specimen was consistent with granulomatous inflammation, 
with no evidence of carcinoma.

In a subsequent letter to the Office of Workman Compensation, 
the veteran's VA physician noted that a recent biopsy showed 
pulmonary granulomatous inflammation, consistent with chronic 
beryllium lung disease.  

At his October 2007 Board hearing, the veteran again 
testified that during his period of active service, he had 
been exposed to ionizing radiation on several occasions.  He 
indicated that he had worn a film badge and dosimeter to 
track his exposure, although such records had been lost.  The 
veteran stated that he had been stationed at Indian Springs 
Air Force Base, approximately 15 miles from the Nevada Test 
Site.  He indicated that during the atomic explosions, his 
barracks became so hot, he had to go outside to escape the 
heat.  The veteran indicated that it was these stressful 
episodes of exposure to radiation that constituted his 
stressor and had caused PTSD.  He indicated that he was 
currently under treatment for PTSD, including nightmares of 
his exposure to radiation.  The veteran also testified that 
he felt that his lung disability was due to breathing 
silicone, beryllium, or whatever was used in nuclear weapons.  



Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, such as sarcoidosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a) (2007).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in three different ways.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service-
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  These enumerated diseases 
include lung cancer, but not sarcoidosis, granulomatous 
disease, BCD, or COPD.  

Second, service connection can be established with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a "radiogenic 
disease."  Lung cancer is a radiogenic disease, as is any 
other cancer.  However, sarcoidosis, granulomatous disease, 
BCD, or COPD are not radiogenic diseases.

Finally, with respect to the third means of establishing 
service connection for a condition claimed to be due to 
exposure to ionizing radiation, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory provisions concerning radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  In other words, the fact that the requirements 
of a presumptive regulation are not met does not in and of 
itself preclude a claimant from establishing service 
connection by way of proof of actual direct causation.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate "an approximate balance of 
positive and negative evidence" in order to prevail).

New and material evidence

For claims such as this one, filed before August 29, 2001, 
"new and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The United States Court of Appeals for the Federal Circuit 
has emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513


Analysis

PTSD

As set forth above, the veteran's claim of service connection 
for PTSD was previously denied in a final January 1993 Board 
decision.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Again, "new and material evidence" means evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the prior final Board 
decision in January 1993.  This evidence includes the 
veteran's statements and his hearing testimony regarding his 
in-service stressors.  

As noted, the veteran's claim of service connection for PTSD 
was previously denied on the basis that the veteran's claimed 
stressor - being thrown from his bunk by an atomic detonation 
and having his barracks partially destroyed - was not 
corroborated by the evidence of record.  

Since the Board last considered the veteran's claim, he has 
revised his recollection regarding his in-service stressors.  
He now recalls simply being present during the atomic tests 
and having to leave his barracks when they became unbearably 
hot during the detonations.  

As noted, the credibility of the veteran's stressor 
statements must presumed for the purpose of determining 
whether evidence is new and material.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Obviously, the veteran's statement regarding his in-service 
stressors is new in that it was not previously of record in 
its current version.  Moreover, given the applicable criteria 
in this case, the Board finds that this evidence is material.  
In light of this less dramatic version of the veteran's in-
service stressor, the Board finds that the record on appeal 
now contains evidence sufficient to corroborate the veteran's 
stressor, i.e. his presence during atmospheric nuclear tests 
in 1957 and 1958.  While research by the service department 
was unable to corroborate the veteran's previously-claimed 
stressor - i.e. being blown from his bunk in Operation Smokey 
and having his barracks partially demolished, the letters 
from DNA and DTRA discussed above are now sufficient to 
corroborate the veteran's presence during Operations Plumbob 
and Hardtack II.  See e.g. Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  

In view of the foregoing, the Board finds that the evidence 
discussed above is new and material evidence sufficient to 
reopen the claim of service connection for PTSD.  38 C.F.R. § 
3.156(a).

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  Further development is therefore required.  
38 C.F.R. § 3.159(c)(4).  This will be discussed in the 
remand below.




Respiratory disability

As set forth above, the veteran's original claim of service 
connection for a respiratory disability was denied in a final 
June 1982 rating decision.  In that rating decision, the RO 
found that the evidence then of record contained no facts 
which medically associated any possible low level radiation 
exposure with a later occurrence of a lung disability.  

The veteran now seeks reopening of his claim of service 
connection for a respiratory disability.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Again, "new and material evidence" means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the prior final 
decision in June 1982.  This evidence includes VA and private 
clinical records containing diagnoses various respiratory 
disabilities, including CBD, secondary to the veteran's 
duties in connection with atmospheric testing at the Nevada 
Test Site.  Also included in this additional evidence are 
letters from the DTRA confirming the veteran's presence 
during nuclear atomic testing in 1957 and 1958.  

This evidence is new as it was not previously of record.  
Moreover, this evidence is material in that it shows that the 
veteran currently has a respiratory disability which may be 
associated with his active service.  Given the nature of the 
veteran's claim, the Board finds that the evidence set forth 
above is new and material evidence sufficient to reopen the 
claim of service connection for a respiratory disability.  
38 C.F.R. § 3.156(a).

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  In this case, the veteran has not been afforded a VA 
medical examination to determine the nature and etiology of 
his current respiratory disability.  Further development is 
therefore required.  38 C.F.R. § 3.159(c)(4).  This will be 
discussed in the remand below.

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claims of 
service connection for a respiratory disorder and PTSD and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER


New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for a respiratory 
disability is reopened.  


REMAND

PTSD

As set forth above, the veteran claims that he developed PTSD 
as a result of his presence during atomic testing in 1957 and 
1958.  He states that he now suffers from nightmares of those 
atomic detonations.  

In order to award service connection for PTSD, the record 
must contain (1) medical evidence diagnosing the condition in 
accordance with the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV)); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) 
(2007); Anglin v. West, 11 Vet. App. 361, 367 (1998).

In this case, the record on appeal contains evidence from the 
service department confirming the veteran's presence at 
Indian Springs Air Force Base, Nevada, from November 1956 to 
April 1960, during both Operation PLUMBOB (from May 28 to 
October 7, 1957), including Shot Smokey in August 1957, as 
well as Operation HARDTACK II (from September 19 to October 
30, 1958).  Indian Springs Air Force Base was 15 miles from 
the Nevada Test Site, the location of the atomic testing.  

In addition, the record on appeal contains numerous diagnoses 
of PTSD, noted to be the result of the veteran's experiences 
during atomic testing.  Such diagnoses, however, appear to 
have been made based on the veteran's previous, more dramatic 
description of his stressor - i.e. that he was blown from his 
bunk and that his barracks was partially demolished in an 
atomic explosion.  As discussed above, the research by the 
service department failed to produce evidence corroborating 
this version of the veteran's stressor.  

The veteran has not yet been afforded a VA medical 
examination to determine whether he has PTSD as a result of 
his revised stressor, i.e. his presence at Indian Springs Air 
Force Base during atmospheric nuclear tests performed at the 
nearby Nevada Test Site in 1957 and 1958.  The sufficiency of 
a stressor is a medical determination for an examining mental 
health professional. Cohen v. Brown, 10 Vet. App. 128, 140-41 
(1997).  In the present case, the record does not clearly 
indicate that a PTSD diagnosis has been made or considered 
pursuant to DSM-IV on the basis of the corroborated in-
service stressor.  Thus, the Board finds that an examination 
is necessary.  38 C.F.R. § 3.159(c)(4).  

In addition, the record reflects that effective in April 
1988, the veteran was found to be disabled due to PTSD by the 
Social Security Administration (SSA).  Records from SSA 
records have not yet been obtained.  VA has a statutory duty 
to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2) (2007).  The United States Court of 
Appeals for Veterans Claims has also held that VA has a duty 
to acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  

Here, the Board notes that the veteran claims entitlement to 
service connection for ulcers, secondary to PTSD.  The Board 
finds that these claims are inextricably intertwined.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any 
appellate review on the other claim meaningless and a waste 
of judicial resources, the two claims are inextricably 
intertwined); see also Henderson v. West, 12 Vet. App. 11 
(1998).  Thus, the issue of service connection for ulcers 
will be held in abeyance, pending evidentiary development in 
the PTSD claim.  



Respiratory disability

The veteran also seeks service connection for a respiratory 
disorder.  As noted above, the veteran's service medical 
records show that he was treated during service for an upper 
respiratory infection and that a chest X-ray at service 
separation showed old, healed granulomatous disease.  
Moreover, the post-service medical records contain continued 
findings of granulomatous disease, as well as a medical 
opinion suggesting a possible link between one of the 
veteran's current respiratory disabilities, CBD, and his 
exposure to beryllium, a metal used in nuclear weapons 
design.  

Despite this evidence, the record on appeal does not contain 
a clear medical opinion as to whether any of the veteran's 
current respiratory disabilities had their inception during 
service or are otherwise causally related to his active 
service or any incident therein, as opposed to exposure to 
beryllium during his post-service occupational duties.  The 
Board finds that such an examination is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (a medical 
examination is necessary when the evidence indicates that the 
veteran's current disability or persistent or recurrent 
symptoms of a disability "may be associated with the 
claimant's ... service.  This is a low threshold.").

In addition, the record on appeal is incomplete.  In clinical 
settings, the veteran has reported that he was treated for a 
lung disease at the Augusta VA Medical Center from May 1977 
to February 1987.  The RO has made no attempt to obtain these 
records.  Under the VCAA, VA is required to obtain relevant 
records from a Federal department or agency, including VA 
clinical records.  Indeed, VA may only end efforts to obtain 
such records if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2007).  Given the 
discussion above, the Board finds that additional efforts are 
necessary in order to obtain these VA clinical records.

In addition, a review of the record indicates that the 
veteran was apparently a civilian employee at the Nevada Test 
Site following his separation from active service.  It 
appears that he has filed a claim for workers' compensation 
for a lung disability, secondary to exposure to beryllium 
during his civilian tenure at the Nevada Test Site.  Records 
compiled in connection with this claim are relevant to the 
issue of service connection for a lung disability.  Thus, the 
RO should make an attempt to obtain them.  See 38 C.F.R. § 
3.159(c)(2) (2007).  

Bilateral eye disability

The veteran's service medical records show that at his April 
1956 military enlistment medical examination, no pertinent 
abnormalities were identified.  His eyes were normal on 
clinical evaluation.  

In-service medical records show that in October 1957, the 
veteran complained that his right eye was hurting near the 
corner and watered.  In February 1958, he again reported pain 
above the right eye.  The examiner noted that the veteran's 
eye seemed to be in good condition.  An ophthalmologic 
consultation was obtained and the findings were normal.  The 
examiner indicated that no corrective lenses were necessary.  

At his March 1960 military separation medical examination, 
the veteran's eyes were normal on clinical evaluation.  His 
visual acuity was 20/20.  

The post-service medical evidence includes a December 1981 VA 
eye examination at which the veteran reported that he had had 
decreasing vision in his right eye for the past 15 years.  He 
also reported decreased vision in the left eye.  The 
diagnosis was decreased visual acuity of both eyes with an 
elevated intraocular pressure of unknown etiology, apparently 
glaucoma with a component of angle recession.  

Subsequent VA and private clinical records show continued 
treatment for glaucoma, as well as cataracts and a detached 
retina.   

In June 2004, the Board remanded the matter for additional 
evidentiary development.  Specifically, the Board noted that 
although glaucoma was not listed as a radiogenic disease, 
posterior subcapsular cataracts were specifically included in 
the list of radiogenic diseases contained at 38 C.F.R. § 
3.311.  Thus, the Board requested that the RO obtain a 
medical opinion as to whether the veteran had posterior 
subcapsular cataracts for purposes of determining the 
applicability of the presumptive provisions regarding 
radiation exposure.  

Pursuant to the Board's remand instructions, the veteran 
underwent VA eye examination in August 2004.  After examining 
the veteran, the examiner diagnosed low vision of both eyes 
secondary to chronic open angle glaucoma and significant 
nuclear sclerotic cataracts, bilaterally.  The examiner 
emphasized that the veteran did not have posterior 
subscapsular cataracts.  He further noted that there was no 
correlation between the veteran's current cataracts and any 
sort of radiation.  

Unfortunately, however, the examiner did not provide an 
opinion regarding the etiology and likely date of onset of 
the veteran's glaucoma and nuclear sclerotic cataracts.  In 
that regard, the record on appeal contains a September 1998 
letter from a private physician who examined the veteran in 
connection with his glaucoma.  The physician noted that that 
the veteran's service medical records showed that he had been 
treated for right eye pain during service and that this was 
"possibly consistent" with glaucoma.  

The Court has held that medical opinions which are 
speculative or inconclusive in nature will not sustain a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Nonetheless, in light 
of the examiner's statements, the Board finds that another VA 
medical examination is necessary in order to determine the 
etiology of the veteran's current glaucoma and cataracts.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding 
that VA must provide a medical examination when there is 
competent evidence of a current disability and an indication 
that the disability may be associated with the veteran's 
active service).

Right foot disability

The veteran argues that service connection for a right foot 
disability is warranted as he developed bunions during 
service as a result of wearing his brogans with black socks 
out in the desert.  He claims that these conditions caused 
his shoes to rub up against his bone, causing bunions.  

In the alternative, the veteran claims entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the right foot, which he argues is the result 
of surgery performed in December 1988 at the Augusta, 
Georgia, VA Medical Center.  Specifically, he states that the 
VAMC was meant to perform only a bunionectomy, but "messed 
up" and had to insert two screws in his right great toe.  He 
indicated that he has experienced increased pain and 
difficulty walking since that surgery.  

Because the veteran's claim for benefits under 38 U.S.C.A. § 
1151 was received before October 1, 1997, the prior version 
of that statute and its implementing regulations is 
applicable.  See VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 
31,263 (1998).

A review of the record in this case shows that at the 
veteran's April 1956 military enlistment medical examination, 
asymptomatic, Grade II pes planus was noted.  His feet were 
otherwise normal, with no findings of bunions or a hallux 
valgus deformity.  

In-service medical records show that the veteran was seen on 
several occasions during his period of active service with 
complaints related to his feet.  For example, in August 1957, 
the veteran sought treatment for a blister on his fifth toe.  
In August 1958, he was seen for numerous calluses on his 
foot.  In July 1959, he was treated for trauma to the right 
great toe.  The diagnosis was hematoma secondary to trauma.  
In January 1960, he was again seen for trauma, apparently to 
the right foot.  X-ray studies of the right foot were 
negative.  

At his March 1960 military separation medical examination, 
the veteran reported a history of trouble with his feet.  
Examination showed bilateral hallux valgus, asymptomatic.  
Again, this was not noted at entrance.  

In December 1988, the veteran was hospitalized at the Augusta 
VAMC in connection with his complaints of bilateral bunions 
and increasing deformity and pain over the past 20 years.  
Examination showed a bilateral hallux valgus deformity with 
increased angulation.  During the course of admission, the 
veteran underwent an Austin procedure on the right foot 
without complication.  The post-operative plan was for the 
veteran wear a splint for six weeks and a hard shoe for three 
weeks. 

The Board has carefully considered the evidence set forth 
above, as well as all of the other evidence of record.  After 
such consideration, however, the Board finds that additional 
evidentiary development is necessary prior to further 
appellate consideration.  

First, the record on appeal is incomplete.  The RO made no 
attempt to obtain clinical records of the veteran's post-
operative treatment from his December 1988 surgery.  In fact, 
the record contains a large gap in VA clinical records, 
including spanning the period from December 1988 to September 
1996.  Given the veteran's contentions, these records are 
pertinent and a remand is therefore necessary to obtain them.  
38 C.F.R. § 3.159(c)(2) (2007) (VA is required to make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency, including records from 
VA medical facilities.  VA will only end these efforts if it 
is concluded that the records sought do not exist or that 
further attempts to obtain them would be futile).  

For another reason, a remand is necessary with respect to 
these claims.  In light of the veteran's contentions and the 
evidence of record, in June 2004, the Board remanded the 
matter for the purpose of obtaining a medical opinion 
regarding the nature and etiology of the veteran's right foot 
disability.  See 38 C.F.R. § 3.159(c)(4).  Pursuant to the 
Board's remand instructions, the veteran was afforded a VA 
podiatry examination in November 2004.  Unfortunately, 
however, the examiner did not provide the requested medical 
opinion and the etiology of the veteran's current right foot 
disability remains unclear, including whether the veteran 
sustained additional disability as a result of the December 
1988 VA surgery.  Thus, a remand is necessary.  See Stegall 
v. West, 11 Vet. App. 268 (1998) ("[A] remand by . . . the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.").  

Prostate Cancer

The veteran contends that his prostate cancer is due to 
exposure to ionizing radiation during service.

Under 38 C.F.R. § 3.311, in all claims in which it is 
established that the veteran had a radiogenic disease, such 
as prostate cancer, within the specified time period and was 
exposed to ionizing radiation, development prescribed by 38 
C.F.R. § 3.311 is required, including referral to the Under 
Secretary for Benefits, followed by readjudication of the 
claim.  The RO has not yet completed this additional 
development.  Thus, a remand is required.  

In that regard, the Board notes that the record on appeal 
includes an August 1990 letter from the Defense Nuclear 
Agency confirming the veteran's presence at Indian Springs 
Air Force Base, Nevada, during both Operation PLUMBOB (from 
May 28 to October 7, 1957) and Operation HARDTACK II (from 
September 19 to October 30, 1958).  The DNA estimated that 
the veteran would have received a probable dose of 0.01 rem 
gamma on August 31, 1957, as a result of fallout from Shot 
Smoky.  The DNA, however, did not provide a dose estimate for 
the remainder of the shots constituting Operation PLUMBOB, 
nor did it provide a dose estimate regarding Operation 
HARDTACK II.  Moreover, subsequent reviews by DTRA did not 
include a dose estimate for these detonations.  The RO must 
obtain this dose information, pursuant to 38 C.F.R. 
§ 3.311(a).  

Moreover, under 38 C.F.R. § 3.311, in all claims in which it 
is established that the veteran had a radiogenic disease, 
such as prostate cancer, within the specified time period and 
was exposed to ionizing radiation, referral to the Under 
Secretary for Benefits is required, followed by 
readjudication of the claim.  In this case, although DTRA has 
provided a dose estimate, albeit a very low one, the RO has 
not yet completed this additional development.  Thus, a 
remand is required.  

To ensure that the VA has met its duty to assist the veteran 
in the development of the facts pertinent to the claim and to 
ensure due process, the case is REMANDED for the following 
action:

1.  The RO should undertake development 
of the veteran's claim of service 
connection for prostate cancer, as 
required by 38 C.F.R. § 3.311, including 
requesting a dose estimate for the 
veteran's previously-documented 
participation in Operations Plumbob and 
Hardtack II, as well as referral to the 
Under Secretary for Benefits to obtain an 
opinion as to whether sound scientific 
and medical evidence supports the 
conclusion that it is at least as likely 
as not that the veteran's prostate cancer 
resulted from exposure to ionizing 
radiation during active service.

2.  The RO should contact the VAMC in 
Augusta, Georgia, or other appropriate 
repository of records, and request VA 
clinical records pertaining to the 
veteran for the period from May 1977 to 
September 1996.  The RO should also 
request record from that facility from 
May 2007 to the present.  

3.  The RO should contact the SSA and 
request records regarding the veteran's 
award of disability benefits, including 
any medical records in its possession.

4.  The veteran should also be afforded a 
VA psychiatric examination in connection 
with his claim of service connection for 
PTSD.  The claims folder should be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that the 
veteran currently has PTSD as a result of 
his proximity to nuclear atomic testing 
conducted in 1957 and 1958.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

5.  The veteran should also be afforded a 
VA medical examination for the purpose of 
determining the nature and etiology of 
his current pulmonary disease.  The 
claims folder should be provided to the 
examiner for review in connection with 
the examination.  The examiner should 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any current 
pulmonary disability identified on 
examination had its inception during 
active service or is otherwise causally 
related to active service or any incident 
therein.  In providing such an opinion, 
the examiner should make specific 
reference to the chest X-rays conducted 
at the time of the veteran's entrance 
into service and his separation from 
service.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

6.  The veteran should be afforded a VA 
ophthalmology examination for the purpose 
of determining the etiology and likely 
date of onset of the veteran's current 
bilateral eye disabilities, including 
glaucoma and cataracts.  The claims 
folder must be provided to the examiner 
in connection with the examination of the 
veteran.  The examiner should be asked to 
identify the veteran's current bilateral 
eye disability or disabilities and 
provide an opinion as to whether it is at 
least as likely as not that any such 
disability is causally related to the 
veteran's active service or any incident 
therein, including treatment for right 
eye pain in October 1957 and February 
1958.

7.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining the nature and etiology of 
his current right foot disability.  The 
claims folder must be provided to the 
examiner in connection with the 
examination of the veteran.  The examiner 
should be asked to identify the veteran's 
current right foot disability or 
disabilities and provide an opinion as to 
whether it is at least as likely as not 
that any such disability is causally 
related to or aggravated by the veteran's 
active service or any incident therein.  
The examiner should also be asked to 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
sustained additional disability of the 
right foot as a result of VA surgical 
treatment in December 1988.  If any 
additional disability was a necessary 
consequence of the surgery, i.e. certain 
or intended to result from the surgery, 
this should be stated.

8.  After conducting any additional 
developed deemed appropriate, the RO 
should readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.

The case should then be returned to the Board for further 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




			
James L. March                                        Michael 
A. Herman
       Veterans Law Judge                                
Acting Veterans Law Judge
Board of Veterans' Appeals                          Board of 
Veterans' Appeals




	                         
__________________________________________
Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


